 Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 1 of 29 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

                                      CASE NO.:

Gustavo A. Perez
and other similarly situated individuals,

        Plaintiff(s),
v.

Paramount Property Maintenance LLC,
and Humberto Castelan, individually,

      Defendants,
____________________________________/

                         COLLECTIVE ACTION COMPLAINT
                        (OPT-IN PURSUANT TO 29 USC § 216(b))

        Comes now the Plaintiff Gustavo A. Perez, and other similarly situated

individuals, by and through the undersigned counsel, and hereby sue Defendants

Paramount Property Maintenance LLC, and Humberto Castelan, individually,

and alleges:

                            Jurisdiction Venues and Parties

     1. This is an action to recover money damages for unpaid regular and overtime

        wages and retaliation under the United States laws.       This Court has

        jurisdiction pursuant to the Fair Labor Standards Act, 29 USC § 201-219

        (Section 216 for jurisdictional placement) ("the Act").



                                      Page 1 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 2 of 29 PageID 2




  2. Plaintiff Gustavo A. Perez is a resident of Duval County, Florida. Plaintiff is

     a covered employee for purposes of the Act.

  3. Defendant Paramount Property Maintenance LLC (from now on Paramount

     Maintenance, or Defendant) is a Florida corporation, having a place of

     business in Broward and Osceola County, Florida, where Plaintiff worked

     for Defendant.

  4. The individual Defendant Humberto Castelan was and is now the

     owner/partner/officer and Manager of Defendant Corporation Paramount

     Maintenance. This individual Defendant was the employer of Plaintiff and

     others similarly situated within the meaning of Section 3(d) of the "Fair

     Labor Standards Act" [29 USC § 203(d)].

  5. All the actions raised in this complaint took place in Osceola County,

     Florida, within this Court's jurisdiction.

                               General Allegations

  6. This cause of action is brought by Plaintiff Gustavo A. Perez as a collective

     action to recover from the Defendants minimum wages overtime

     compensation, retaliatory liquidated damages, costs, and reasonable

     attorney's fees under the provisions of Fair Labor Standards Act, as

     amended, 29 USC § 201 et seq (the "FLA or the "ACT") on behalf of Plaintiff

     and all other current and former employees similarly situated to Plaintiff


                                    Page 2 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 3 of 29 PageID 3




     ("the asserted class") and who worked more than forty (40) hours during

     one or more weeks on or after September 2020, (the "material time") without

     being adequately compensated.

  7. Defendant Paramount Maintenance is a Janitorial and maintenance

     Company with a central office in Broward County. Defendant also has

     offices at 709 Business Center LN, Kissimmee, FL 34758. Osceola County,

     where Plaintiff worked.

  8. Defendants Paramount Maintenance and Humberto Castelan employed

     Plaintiff Gustavo A. Perez as a non-exempted, full-time janitorial employee

     from September 15, 2020, to June 01, 2021, or 37 weeks.

  9. Plaintiff performed his work monthly within the area of Orlando and

     Jacksonville, giving maintenance and janitorial services to Defendants'

     commercial accounts.

  10. During his employment, Plaintiff had the title of Supervisor and then

     Manager. However, Plaintiff always had the same duties. Plaintiff was a

     lead janitorial employee with additional responsibilities such as filling out

     cleaning reports for every worksite served. Plaintiff performed the same

     cleaning and janitorial work like any other janitors

  11. Plaintiff was responsible for cleaning the interior of clients' facilities by

     completing a variety of tasks. His duties included cleaning floors, carpets,


                                   Page 3 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 4 of 29 PageID 4




     windows, and walls, cleaning and sanitizing bathrooms, and replacing

     toiletries. Sanitizing surfaces following COVID-19 prevention protocols,

     emptying trash cans and recycling bins, and many other janitorial tasks.

  12. While employed by Defendants, Plaintiff worked the same schedule.

     Plaintiff worked 6 days per week. From Monday to Friday, Plaintiff worked

     from 9:30 AM to 12:30 AM (15 hours daily). On Saturdays, Plaintiff worked

     from 9:30 AM to 12:30 PM (3 hours). Plaintiff worked regularly and

     consistently 78 hours weekly. Plaintiff was unable to take bonafide lunch

     breaks.

  13. Furthermore, Plaintiff was on-call 7 days per week, and he worked a

     minimum of 5 additional on-call hours every week.

  14. Consequently, Plaintiff always worked a total of 83 hours weekly, but he

     never was paid for overtime hours.

  15. Plaintiff worked and was paid as follows:

  16. 1.- The First Period, from September 15, 2020, to March 15, 2021, or 26 weeks,

     Plaintiff worked as a lead janitor a total of 83 hours weekly. Plaintiff was an

     hourly employee paid at the rate of $12.00 an hour for 40 hours, or $480.00

     weekly plus $200.00 for gas expenses. Plaintiff was not paid for overtime

     hours, and his overtime rate should be $18.00 an hour. In this period,




                                   Page 4 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 5 of 29 PageID 5




     Plaintiff is owed 43 overtime hours at the rate of time and one-half his

     regular rate.

  17. 2.- The Second Period, from March 16, 2021, to June 01, 2021, or 11 weeks.

     In this period, Defendants changed Plaintiff's title to Manager. However,

     Plaintiff maintained his previous schedule and duties as a lead janitor.

     Defendants changed Plaintiff's payment plan from hourly to a salaried

     employee. Plaintiff was paid an annual salary of $35,000.00, or $673.08

     weekly, covering 83 working hours, but Plaintiff was not paid overtime

     hours. In this period, Plaintiff is owed half-time his regular rate for every

     hour worked over 40 in a week.

  18. Plaintiff did not clock in and out, but the Defendants could track the hours

     worked by Plaintiff and other similarly situated individuals.

  19. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the

     rate of time and one-half his regular rate for every hour that they worked

     over forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act

     of 1938 (29 USC 207(a)(1).

  20. Plaintiff was paid by direct deposits without any record or paystub

     providing necessary information such as a total number of days and hours

     worked, wage rate paid, employment taxes withheld, etc.




                                   Page 5 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 6 of 29 PageID 6




  21. On or about May 28, 2021, Plaintiff complained verbally to his Manager Juan

     Carlos Ortegon. Plaintiff complained about the excessive number of hours

     worked, the unreasonable demands of his Manager, and the lack of payment

     for overtime hours. The Manager argued that Plaintiff was a salaried

     employee, not entitled to be paid overtime hours.

  22. On or about June 01, 2021, manager Juan Carlos Ortegon texted Plaintiff and

     ordered Plaintiff to meet him at a local Starbuck. Plaintiff followed

     instructions. To his surprise, as soon as Plaintiff arrived, manager Juan

     Carlos Ortegon required Plaintiff to surrender his company cellphone,

     laptop, ID badges and fired him. Plaintiff asked the Manager the reason for

     his termination, but the Manager refused to explain. Plaintiff requested at

     least a termination letter, but the Manager refused to give Plaintiff anything

     in writing.

  23. Plaintiff GUSTAVO A. PEREZ seeks to recover regular unpaid overtime

     wages for every hour worked over 40 during his entire employment,

     retaliatory damages, liquidated damages, and any other relief as allowable

     by law.




                                   Page 6 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 7 of 29 PageID 7




                          Collective Action Allegations

  24. Plaintiff brings this action pursuant to the Fair Labor Standards Act, 29 USC

     §§201, et seq. ("the Act"). Section 216 (b) for jurisdictional placement).

  25. Plaintiff contends that Defendants, in this case, violated the Fair Labor

     Standards Act by failing to pay Plaintiff and other similarly situated

     individuals the proper compensation for every overtime hour worked at the

     rate of time and one-half their regular rate.

  26. This action is intended to include every janitorial and maintenance

     employee and any similarly situated individuals who worked for

     Defendants at any time during the past three (3) years.

                          COUNT I:
       WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
      FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

  27. Plaintiff Gustavo A. Perez re-adopts every factual allegation stated in

     paragraphs 1-26 above as if set out in full herein.

  28. Defendant, Paramount Maintenance was and is engaged in interstate

     commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 USC § 203(r) and

     203(s)(1)(A). Defendant is a janitorial and property maintenance company.

     Defendant had more than two employees recurrently engaged in commerce

     or the production of goods for commerce by regularly and recurrently using

     the instrumentalities of interstate commerce to accept and solicit funds from


                                    Page 7 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 8 of 29 PageID 8




     non-Florida sources; by using electronic devices to authorize credit card

     transactions by ordering product and supplies produced out of State. Upon

     information    and    belief,     the    annual   gross   revenue   of      the

     Employer/Defendant was always material hereto more than $500,000 per

     annum. Therefore, there is FLSA enterprise coverage.

  29. Plaintiff and those similarly situated were employed by an enterprise

     engaged in interstate commerce. Plaintiff was a janitor and cleaning

     employee, performing janitorial services in institutions engaged in

     interstate commerce, like banks. In addition, Plaintiff regularly handled and

     worked with goods and materials that were moved in interstate commerce

     at any time during the business. Therefore, there is individual coverage.

  30. Defendants Paramount Maintenance and Humberto Castelan employed

     Plaintiff Gustavo A. Perez as a non-exempted, full-time janitorial employee

     from September 15, 2020, to June 01, 2021, or 37 weeks.

  31. During his employment, Plaintiff had 2 periods of employment, and he had

     2 different methods of compensation. First, Plaintiff had the title of

     Supervisor and then Manager. However, Plaintiff always had the same

     duties, and he was a lead janitorial employee with additional

     responsibilities such as filling out cleaning reports for every worksite




                                     Page 8 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 9 of 29 PageID 9




     served. Plaintiff performed the same cleaning and janitorial work as any

     other janitor.

  32. While employed by Defendants, Plaintiff worked the same schedule.

     Plaintiff worked 6 days per week, a total of 78 hours. Plaintiff was unable to

     take bonafide lunch breaks.

  33. Furthermore, Plaintiff was on-call 7 days per week, and he worked a

     minimum of 5 additional hours every week.

  34. Consequently, Plaintiff always worked a total of 83 hours weekly, but he

     never was paid for overtime hours.

  35. Plaintiff worked and was paid as follows:

  36. 1.- The First Period, from September 15, 2020, to March 15, 2021, or 26 weeks,

     Plaintiff worked as a lead janitor a total of 83 hours weekly, but he was not

     paid overtime hours. Plaintiff was an hourly employee paid at the rate of

     $12.00 an hour for 40 hours, or $480.00 weekly plus $200.00 for gas expenses.

     Plaintiff's overtime rate should be $18.00 an hour. In this period, Plaintiff is

     owed 43 overtime hours at the rate of time and one-half his regular rate.

  37. 2.- The Second period, from March 16, 2021, to June 01, 2021, or 11 weeks.

     In this period, Defendants changed Plaintiff's title to Manager. However,

     Plaintiff maintained his previous schedule and duties as a lead janitor.

     Defendants changed Plaintiff's payment plan from hourly to a salaried


                                    Page 9 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 10 of 29 PageID 10




      employee. Plaintiff was paid an annual salary of $35,000.00, or $673.08

      weekly, for 83 working hours, but Plaintiff was not paid overtime hours. In

      this period, Plaintiff is owed half-time his regular rate for every hour

      worked over 40 in a week.

   38. Plaintiff did not clock in and out, but the Defendants could track the hours

      worked by Plaintiff and other similarly situated individuals.

   39. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the

      rate of time and one-half his regular rate for every hour that they worked in

      excess of forty (40), in violation of Section 7 (a) of the Fair Labor Standards

      Act of 1938 (29 USC 207(a)(1).

   40. Plaintiff was paid by direct deposits without any record or paystub

      providing necessary information such as a total number of days and hours

      worked, wage rate paid, employment taxes withheld, etc.

   41. The records, if any, concerning the number of hours worked by Plaintiff and

      those similarly situated, and the compensation paid to such employees

      should be in the possession and custody of Defendants. However,

      Defendants did not maintain accurate time records of hours worked by

      Plaintiff and other employees upon information and belief.

   42. Defendants violated the record-keeping requirements of FLSA, 29 CFR Part

      516.


                                    Page 10 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 11 of 29 PageID 11




   43. Upon information and belief, Defendants never posted any notice, as

      required by the Fair Labor Standards Act and Federal Law, to inform

      employees of their Federal rights to overtime and minimum wage

      payments. Defendants violated the Posting requirements of 29 USC § 516.4.

   44. Plaintiff is not in possession of time and payment records, but he will

      provide a reasonable faith estimate based on his recollections and the best

      of his knowledge. After discovery, Plaintiff will amend his statement of

      claim accordingly.

         a. Total amount of alleged unpaid O/T wages:

            Twenty-Three Thousand One Hundred Ninety-Three Dollars and
            77/100 ($23,193.77)

         b. Calculation of such wages:

            Total period of employment: 37 weeks
            Relevant weeks of employment: 37 weeks
            Total hours worked: 83 hours weekly average
            Total unpaid O/T hours: 43 overtime hours


      1.- O/T from September 15, 2020, to March 15, 2021, or 26 weeks,

            Relevant weeks of employment: 26 weeks
            Total hours worked: 83 hours weekly average
            Total overtime hours: 43 overtime hours
            Regular rate: $12.00 an hour x 1.5=$18.00
            O/T rate: $18.00 an hour

            O/T $18.00 x 43 O/T hours=$774.00 weekly x 26 weeks=$20,124.00



                                  Page 11 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 12 of 29 PageID 12




       2.- O/T from March 16, 2021, to June 01, 2021, or 11 weeks

      *Plaintiff wage rate was $8.11 an hour. Florida's minimum wage in 2021 is $8.65, which
      is higher than the federal minimum wage. As per FLSA regulations, the higher minimum
      wage applies.


             Relevant weeks of employment: 11 weeks
             Total hours worked: 83 hours weekly average
             Total unpaid O/T hours: 43 overtime hours
             Salary: $673.08 weekly: 83 hours= $8.11
             FL min. wage 2021: $8.65 an hour x 1.5=$12.98: 2 = $6.49 difference
             O/T half-time: $6.49

             Half-time O/T $6.49 x 43 O/T hours=$279.07 weekly
             $279.07 x 11 weeks= $3,069.77

            Total #1, and #2: $23,193.77

         c. Nature of wages (e.g., overtime or straight time):

            This amount represents unpaid overtime wages.

   45. At all times material hereto, the Employers/Defendants failed to comply

      with Title 29 USC §207 (a) (1), in that Plaintiff and those similarly situated

      performed services and worked in excess of the maximum hours provided

      by the Act. Still, the Defendants made no provision to properly pay them at

      the rate of time and one-half for all hours worked over forty hours (40) per

      workweek as provided in said Act.

   46. Defendants knew and showed reckless disregard of the provisions of the

      Act concerning the payment of overtime wages as required by the Fair Labor

      Standards Act and remain owing Plaintiff and those similarly-situated these

                                      Page 12 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 13 of 29 PageID 13




      overtime wages since the commencement of Plaintiff's and those similarly

      situated employee's employment with Defendants as set forth above, and

      Plaintiff and those similarly situated are entitled to recover double damages.

   47. At times mentioned, individual Defendant Humberto Castelan was and is

      now the owner/partner/manager of Paramount Maintenance. Defendant

      Humberto Castelan was the employer of Plaintiff and others similarly

      situated within the meaning of Section 3(d) of the "Fair Labor Standards Act"

      [29 USC § 203(d)]. This individual Defendant acted directly in Paramount

      Maintenance's interests concerning its employees, including Plaintiff and

      others similarly situated. Defendant Humberto Castelan had financial and

      operational control of the business, determined Plaintiff's terms and

      conditions of employment, and is jointly and severally liable for Plaintiff's

      damages.

   48. Defendants Paramount Maintenance and Humberto Castelan willfully and

      intentionally refused to pay Plaintiff overtime wages at the rate of time and

      one half his regular rate, as required by the law of the United States, and

      remain owing Plaintiff these overtime wages since the commencement of

      Plaintiff's employment with Defendants as set forth above.




                                   Page 13 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 14 of 29 PageID 14




   49. Plaintiff has retained the law offices of the undersigned attorney to

      represent him in this action and is obligated to pay a reasonable attorney's

      fee.

                                  Prayer for Relief

Wherefore, Plaintiff Gustavo A. Perez and those similarly situated respectfully

requests that this Honorable Court:

      A. Enter judgment for Plaintiff Gustavo A. Perez and other similarly

         situated   individuals    and    against     the   Defendants   Paramount

         Maintenance and Humberto Castelan based on Defendants' willful

         violations of the Fair Labor Standards Act, 29 USC § 201 et seq.; and

      B. Award Plaintiff Gustavo A. Perez actual damages in the amount shown

         to be due for unpaid overtime compensation for hours worked in excess

         of forty weekly, with interest; and

      C. Award Plaintiff an equal amount in double damages/liquidated

         damages; and

      D. Award Plaintiff reasonable attorney's fees and costs of suit; and

      E. Grant such other and further relief as this Court deems equitable and just

         and/or available pursuant to Federal Law.

                             Demand for a Jury Trial




                                    Page 14 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 15 of 29 PageID 15




Plaintiff Gustavo A. Perez demands trial by a jury of all issues triable as of right

by a jury.

                           COUNT II:
       FLSA WAGE AND HOUR FEDERAL STATUTORY VIOLATION:
     FAILURE TO PAY MINIMUM WAGE; AGAINST ALL DEFENDANTS

   50. Plaintiff Gustavo A. Perez re-adopts every factual allegation as stated in

      paragraphs 1-26 of this complaint as if set out in full herein.

   51. Plaintiff Gustavo A. Perez brings this action and those similarly situated to

      recover from the Employers Paramount Maintenance and Humberto

      Castelan unpaid minimum wages, as well as an additional amount as

      liquidated damages, costs, and reasonable attorney's fees under the

      provisions of 29 USC § 201 et seq., and specifically under the provisions of

      29 USC §206.

   52. Defendant, Paramount Maintenance was and is engaged in interstate

      commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 USC § 203(r) and

      203(s)(1)(A). Defendant had more than two employees recurrently engaged

      in commerce or the production of goods for commerce. Upon information

      and belief, the annual gross revenue of the Employer/Defendant was

      always material hereto more than $500,000 per annum. Therefore, there is

      FLSA enterprise coverage.




                                    Page 15 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 16 of 29 PageID 16




   53. Plaintiff and those similarly situated were employed by an enterprise

      engaged in interstate commerce. Plaintiff was a janitor and cleaning

      employee, performing janitorial services in institutions engaged in

      interstate like banks. In addition, Plaintiff regularly handled and worked

      with goods and materials that were moved in interstate commerce at any

      time during the business. Therefore, there is individual coverage.

   54. Defendant Paramount Maintenance was and is subjected to the minimum

      wage provisions of the Fair Labor Standards Act (FLSA).

   55. USC §206 states, "Every employer shall pay to each of his employees who in

      any workweek is engaged in commerce or the production of goods for

      commerce or is employed in an enterprise engaged in commerce or

   56. the production of goods for commerce, wages at the following rates:

      (1) except as otherwise provided in this section, not less than—

            (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

            (B) $6.55 an hour, beginning 12 months after that 60th day; and

            (C) $7.25 an hour, beginning 24 months after that 60th day

   57. Defendants Paramount Maintenance and Humberto Castelan employed

      Plaintiff Gustavo A. Perez as a non-exempted, full-time janitorial employee

      from September 15, 2020, to June 01, 2021, or 37 weeks.




                                   Page 16 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 17 of 29 PageID 17




   58. During his employment, Plaintiff had 2 periods of employment, and he had

      2 different methods of compensation.

   59. While employed by Defendants, Plaintiff worked the same schedule.

      Plaintiff worked 6 days per week, a total of 78 hours. Plaintiff was unable to

      take bonafide lunch breaks.

   60. Furthermore, Plaintiff was on-call 7 days per week, and he worked a

      minimum of 5 additional hours every week.

   61. Consequently, Plaintiff always worked a total of 83 hours weekly, but he

      never was paid for overtime hours.

   62. Plaintiff worked and was paid as follows:

   63. 1.- The First Period, from September 15, 2020, to March 15, 2021, or 26 weeks,

      Plaintiff worked as a lead janitor for a total of 83 hours weekly. Plaintiff was

      an hourly employee paid at the rate of $12.00 an hour for 40 hours, or $480.00

      weekly plus $200.00 for gas expenses.

   64. 2.- The Second Period, from March 16, 2021, to June 01, 2021, or 11 weeks.

      In this period, Defendants changed Plaintiff's title to Manager. However,

      Plaintiff maintained his previous schedule and duties as a lead janitor.

      Defendants changed Plaintiff's payment plan from hourly to a salaried

      employee. Plaintiff was paid an annual salary of $35,000.00, or $673.08

      weekly, for 83 working hours,


                                    Page 17 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 18 of 29 PageID 18




   65. The weekly salary of $673.08 paid to Plaintiff divided by the total number

      of hours worked resulted in a regular rate of $8.11 an hour, which is below

      the minimum wage rate required to pay in Florida, as per FLSA regulations.

   66. Plaintiff did not clock in and out, but the Defendants could track the hours

      worked by Plaintiff and other similarly situated individuals.

   67. Therefore, Defendants willfully failed to pay Plaintiff his regular wages in

      violation of the Fair Labor Standards Act.

   68. Plaintiff was paid by direct deposits without any record or paystub

      providing necessary information such as a total number of days and hours

      worked, wage rate paid, employment taxes withheld, etc.

   69. The records, if any, concerning the number of hours worked by Plaintiff and

      those similarly situated, and the compensation paid to such employees

      should be in the possession and custody of Defendants. However, upon

      information and belief, Defendants did not maintain accurate time records

      of hours worked by Plaintiff and other employees.

   70. Defendants violated the record-keeping requirements of FLSA, 29 CFR Part

      516.

   71. Upon information and belief, Defendant never posted any notice, as

      required by the Fair Labor Standards Act and Federal Law, to inform




                                   Page 18 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 19 of 29 PageID 19




      employees of their Federal rights to overtime and minimum wage

      payments. Defendants violated the Posting requirements of 29 USC § 516.4.

   72. Before the completion of discovery, and to the best of Plaintiff's knowledge,

      at the time of the filing of this complaint, Plaintiff's reasonable faith estimate

      of unpaid wages are as follows:

      * Florida's minimum wage for 2021 is $8.65, which is higher than the Federal
      minimum wage. As per FLSA regulations, the higher minimum wage
      applies.

         a. Total amount of alleged unpaid wages:

            Four Hundred Ninety-Three Dollars and 02/100 ($493.02)

         b. Calculation of such wages:

            Total weeks of employment: 37 weeks
            Total relevant week: 11 weeks
            Total hours worked: 83 hours weekly
            Total hours worked: 83 hours weekly
            Florida minimum wage 2021: $8.65- $8.11 rate paid=$0.54 Min. wage
            difference

            $0.54 x 83 hours= $44.82 weekly x 11 weeks = $493.02

         c. Nature of wages:

            This amount represents unpaid min. wages at Florida minimum
            Wage rate.

   73. Defendants Paramount Maintenance and Humberto Castelan unlawfully

      failed to pay Plaintiff minimum wages.




                                     Page 19 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 20 of 29 PageID 20




   74. Defendants knew and/or showed reckless disregard of the provisions of the

      Act concerning the payment of minimum wages as required by the Fair

      Labor Standards Act and remain owing Plaintiff and those similarly situated

      these minimum wages since the commencement of Plaintiff and those

      similarly situated employee's employment with Defendants as set forth

      above, and Plaintiff and those similarly situated are entitled to recover

      double damages.

   75. At times mentioned, individual Defendant Humberto Castelan was and is

      now the owner/partner/manager of Paramount Maintenance. Defendant

      Humberto Castelan was the employer of Plaintiff and others similarly

      situated within the meaning of Section 3(d) of the "Fair Labor Standards Act"

      [29 USC § 203(d)]. This individual Defendant acted directly in Paramount

      Maintenance's interests concerning its employees, including Plaintiff and

      others similarly situated. Defendant Humberto Castelan had financial and

      operational control of the business, determined Plaintiff's terms and

      conditions of employment, and is jointly and severally liable for Plaintiff's

      damages.

   76. Defendants Paramount Maintenance and Humberto Castelan willfully and

      intentionally refused to pay Plaintiff minimum wages as required by the




                                   Page 20 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 21 of 29 PageID 21




      Fair Labor Standards Act and remain owing Plaintiff these minimum wages

      since the commencement of Plaintiff's employment with Defendants.

   77. Plaintiff has retained the law offices of the undersigned attorney to

      represent him in this action and is obligated to pay a reasonable attorneys'

      fee.

                                  Prayer for Relief

Wherefore, Plaintiff Gustavo A. Perez and those similarly situated respectfully

request that this Honorable Court:

     A. Enter judgment for Plaintiff Gustavo A. Perez and against the Defendants

         Paramount Maintenance and Humberto Castelan on the basis of

         Defendants' willful violations of the Fair Labor Standards Act, 29 USC §

         201 et seq. and other Federal Regulations; and

     B. Award Plaintiff actual damages in the amount shown to be due for

        unpaid minimum wages, with interest; and

     C. Award Plaintiff an equal amount in double damages/liquidated

        damages; and

     D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

     E. Grant such other and further relief as this Court deems equitable and just

        and/or available pursuant to Federal Law.




                                     Page 21 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 22 of 29 PageID 22




                                Demand for a Jury Trial

Plaintiff Gustavo A. Perez and those similarly situated demand trial by a jury of

all issues triable as of right by a jury.

                         COUNT III:
    FEDERAL STATUTORY VIOLATION: RETALIATORY DISCHARGE;
                 PURSUANT TO 29 USC 215(a)(3)

   78. Plaintiff Gustavo A. Perez re-adopts every factual allegation as stated in

       paragraphs 1-26 of this complaint as if set out in full herein.

   79. Defendant, Paramount Maintenance was and is engaged in interstate

       commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 USC § 203(r) and

       203(s)(1)(A). Defendant had more than two employees recurrently engaged

       in commerce or the production of goods for commerce. Upon information

       and belief, the annual gross revenue of the Employer/Defendant was

       always material hereto more than $500,000 per annum. Therefore, there is

       FLSA enterprise coverage.

   80. Plaintiff and those similarly situated were employed by an enterprise

       engaged in interstate commerce. Plaintiff was a janitor and cleaning

       employee, performing janitorial services in institutions engaged in

       interstate like banks. In addition, Plaintiff regularly handled and worked

       with goods and materials that were moved in interstate commerce at any

       time during the business. Therefore, there is individual coverage.


                                       Page 22 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 23 of 29 PageID 23




   81. By reason of the foregoing, Defendant's business activities involve those to

      which the Fair Labor Standards Act applies.

   82. 29 USC § 207 (a) (1) states, "if an employer employs an employee for more

      than forty hours in any workweek, the employer must compensate the

      employee for hours in excess of forty at the rate of at least one and one-half

      times the employee's regular rate…"

   83. 29 USC § 206 (a) (1) states "….an employer must pay a minimum wage of

      $5.15/hr. to an employee who is engaged in commerce...." [29 U.S.C. § 206

      (a) (1)].

   84. Likewise, 29 USC 215(a)(3) states... it shall be unlawful for any person— "to

      discharge or in any other manner discriminate against any employee

      because such employee has filed any complaint or instituted or caused to be

      instituted any proceeding under or related to this chapter, or has testified or

      is about to testify in any such proceeding,......"

   85. Defendants Paramount Maintenance and Humberto Castelan employed

      Plaintiff Gustavo A. Perez as a non-exempted, full-time janitorial employee

      from September 15, 2020, to June 01, 2021, or 37 weeks.

   86. During his employment, Plaintiff had 2 periods of employment, and he had

      2 different compensation methods. First, Plaintiff had the title of Supervisor

      and then Manager. However, Plaintiff always had the same duties, and he


                                     Page 23 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 24 of 29 PageID 24




      was a lead janitorial employee with additional responsibilities such as filling

      out cleaning reports for every worksite served. Plaintiff performed the same

      cleaning and janitorial work as any other janitor.

   87. While employed by Defendants, Plaintiff worked the same schedule.

      Plaintiff worked 6 days per week a total of 78 hours. Plaintiff was unable to

      take bonafide lunch breaks.

   88. Furthermore, Plaintiff was on-call 7 days per week, and he worked a

      minimum of 5 additional hours every week.

   89. Consequently, Plaintiff always worked a total of 83 hours weekly, but he

      never was paid for overtime hours.

   90. Plaintiff worked and was paid as follows:

   91. 1.- The First Period, from September 15, 2020, to March 15, 2021, or 26 weeks,

      Plaintiff worked as a lead janitor a total of 83 hours weekly, but he was not

      paid overtime hours. Plaintiff was an hourly employee paid at the rate of

      $12.00 an hour for 40 hours, or $480.00 weekly plus $200.00 for gas expenses.

      Plaintiff's overtime rate should be $18.00 an hour. In this period, Plaintiff is

      owed 43 overtime hours at the rate of time and one-half his regular rate.

   92. 2.- The Second Period, from March 16, 2021, to June 01, 2021, or 11 weeks.

      In this period, Defendants changed Plaintiff's title to Manager. However,

      Plaintiff maintained his previous schedule and duties as a lead janitor.


                                    Page 24 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 25 of 29 PageID 25




      Defendants changed Plaintiff's payment plan from hourly to a salaried

      employee. Plaintiff was paid an annual salary of $35,000.00, or $673.08

      weekly, covering 83 working hours, but Plaintiff was not paid overtime

      hours. In this period, Plaintiff is owed half-time his regular rate for every

      hour worked over 40 in a week.

   93. Furthermore, the weekly salary of $673.08 paid to Plaintiff divided by the

      number of hours he worked resulted in a regular rate of $8.11 an hour,

      which is less than the minimum wage rate required to pay in Florida, as per

      FLSA regulations.

   94. Plaintiff did not clock in and out, but the Defendants could track the hours

      worked by Plaintiff and other similarly situated individuals.

   95. Therefore, Defendants willfully failed to pay Plaintiff minimum wages and

      overtime hours at the rate of time and one-half his regular rate for every

      hour that they worked in excess of forty (40), in violation of Section 7 (a) of

      the Fair Labor Standards Act of 1938 (29 USC 207(a)(1).

   96. Plaintiff was paid by direct deposits without any record or paystub

      providing necessary information such as a total number of days and hours

      worked, wage rate paid, employment taxes withheld, etc.

   97. Plaintiff was disappointed about his wages and working conditions, and or

      about May 28, 2021, Plaintiff complained verbally to his Manager Juan


                                    Page 25 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 26 of 29 PageID 26




      Carlos Ortegon. Plaintiff complained about the excessive number of hours

      worked, the unreasonable demands from his Manager, and the lack of

      payment for overtime hours.

   98. This complaint constituted protected activity under the FLSA.

   99. The Manager argued that Plaintiff was a salaried employee, and he was not

      entitled to be paid overtime hours.

   100.     As a direct result of Plaintiff's complaints, on or about June 01, 2021,

      manager Juan Carlos Ortegon texted Plaintiff and ordered Plaintiff to meet

      him at a local Starbuck. Plaintiff followed instructions. To Plaintiff's

      surprise, as soon as he arrived, manager Juan Carlos Ortegon required

      Plaintiff to surrender his company cellphone, laptop, and ID badges and

      fired him. Plaintiff asked the Manager the reason for his termination, but the

      Manager refused to explain. Plaintiff requested at least a termination letter,

      but the Manager refused to give him anything in writing.

   101.     At the time of his termination, Plaintiff was performing the essential

      functions of his position satisfactorily. There was no other reason than

      retaliation to fire him.

   102.     There is close proximity between Plaintiff's protected activity and his

      termination.




                                   Page 26 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 27 of 29 PageID 27




   103.     The motivating factor which caused Plaintiff's discharge as described

      above was his complaint seeking unpaid overtime wages from Defendants.

      In other words, Plaintiff would not have been discharged but for his

      complaints about unpaid overtime wages.

   104.     The Defendants' termination of Plaintiff was in direct violation of 29

      USC 215 (a)(3) and, as a direct result, Plaintiff has been damaged.

   105.     At times mentioned, individual Defendant Humberto Castelan was

      and is now the owner/partner/manager of Paramount Maintenance.

      Defendant Humberto Castelan was the employer of Plaintiff and others

      similarly situated within the meaning of Section 3(d) of the "Fair Labor

      Standards Act" [29 USC § 203(d)]. This individual Defendant acted directly

      in Paramount Maintenance's interests concerning its employees, including

      Plaintiff and others similarly situated. Defendant Humberto Castelan had

      financial and operational control of the business, determined Plaintiff's

      terms and conditions of employment, and is jointly and severally liable for

      Plaintiff's damages.

   106.     Plaintiff Gustavo A. Perez has retained the law offices of the

      undersigned attorney to represent him in this action and is obligated to pay

      a reasonable attorneys' fee.

                                 Prayer For Relief


                                     Page 27 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 28 of 29 PageID 28




Wherefore, Plaintiff Gustavo A. Perez respectfully requests that this Honorable

Court:

     A. Issue a declaratory judgment that the Defendants' acts, policies, practices,

         and procedures complained of herein violated provisions of the Fair Labor

         Standards Act;

     B. Enter judgment against Defendants Paramount Maintenance and

         Humberto Castelan that Plaintiff Gustavo A. Perez recovers compensatory

         damages and an equal amount of liquidated damages as provided under

         the law and in 29 USC § 216(b);

     C. That Plaintiff recovers an award of reasonable attorney fees, costs, and

         expenses.

     D. Order the Defendants Paramount Maintenance and Humberto Castelan to

         make whole the Plaintiff by providing appropriate back pay and other

         benefits wrongly denied in an amount to be shown at trial and other

         affirmative relief;

     E. Plaintiff Gustavo A. Perez further prays for such additional relief as the

         interests of justice may require.

                                 Demand for a Jury Trial

     Plaintiff Gustavo A. Perez demands trial by a jury of all issues triable as of

right by a jury.


                                     Page 28 of 29
Case 6:21-cv-01198-RBD-LRH Document 1 Filed 07/26/21 Page 29 of 29 PageID 29




Dated: July 26, 2021

                                      Respectfully submitted,

                                   By: _/s/ Zandro E. Palma____
                                     ZANDRO E. PALMA, P.A.
                                     Florida Bar No.: 0024031
                                     9100 S. Dadeland Blvd.
                                     Suite 1500
                                     Miami, FL 33156
                                     Telephone:       (305) 446-1500
                                     Facsimile:       (305) 446-1502
                                     zep@thepalmalawgroup.com
                                    Attorney for Plaintiff




                                Page 29 of 29
